DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite methods for treating a speech deficit in a patient or a language deficit in a patient by having the patient perform speech therapy and initiating stimulation of a patient’s vagus nerve before a beginning of the speech therapy and controlling the stimulation so that it overlaps an initial interval of a duration of the performance of the speech therapy. The originally filed specifications do not provide any guidance about what the speech therapy entails, what stimulation parameters are being used to provide stimulation, what part of the vagus nerve is being stimulated (Note: The vagus nerve is the tenth cranial nerve and extends from the brain and innervates various organs in the body.) is being stimulated? The only mention of speech therapy is in the abstract and paragraphed [0068] that states as an example that “Speech therapy could be paired for speech and language deficits.” Thus the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims recite methods for treating a speech deficit in a patient or a language deficit in a patient by having the patient perform speech therapy and initiating stimulation of a patient’s vagus nerve before a beginning of the speech therapy and controlling the stimulation so that it overlaps an initial interval of a duration of the performance of the speech therapy. 
The originally filed specifications do not provide any guidance about what the speech therapy entails, what stimulation parameters are being used to provide stimulation, what part of the vagus nerve is being stimulated (Note: The vagus nerve is the tenth cranial nerve and extends from the brain and innervates various organs in the body.) is being stimulated? The only mention of speech therapy is in the abstract and paragraphed [0068] that states as an example that “Speech therapy could be paired for speech and language deficits.” 
 Maschino (U.S. Patent Application Publication Number: US 2009/0270943 A1, hereinafter “Maschino”) teaches that stimulation of the vagus nerve usually results in unwelcome modulation of the vocal cords, or other side effects, resulting in impaired speech volume, timbre, or other activity (e.g. [0007]). Armstrong (U.S. Patent Application Publication Number: US 2007/0173890 A1, hereinafter “Armstrong”) also teaches that stimulation of the vagus nerve causes voice modulation, hoarseness or other vocal problems associated with the neurostimulation (e.g. [0009]). Baker (U.S. Patent Number: US 5205285, hereinafter “Baker”) also teaches that stimulation of the vagus nerve causes a noticeable modulation of the patient's voice when he or she speaks during actual application of the stimulating signals (e.g. Col. 1 lines 15-20).
 Moffit et al (U.S. Patent Application Publication Number: US 2007/0239243 A1, hereinafter “Maschino”) also teaches that stimulation of the vagus nerve may lead to significant side effects. The vagus nerve provides parasympathetic innervation to the cardiac tissue, and thus VNS may lead to bradycardia, arrhythmia, or even graver cardiac side effects. In fact, VNS systems are often only used on the left vagus nerve, as the right vagus nerve contributes significantly to cardiac innervation. Additionally, VNS may interfere with proper opening of the vocal cords, which has led to hoarseness and shortness of breath in a significant number of VNS patients (e.g. [0003]).
The above teachings are a few of the many teachings that state that stimulation of the vagus nerve result in undesirable side effects resulting in impaired speech and hoarseness and particularly during application of the stimulation and thus teach away from using vagus nerve stimulation to treat speech deficits. The disclosure fails to state or teach one of ordinary skill in the art the exact way to treat a speech deficit in a patient.  Without this disclosure, one skilled in the art cannot practice the invention without undue experimentation because of the number of operational parameters in the process/apparatus and uncertainty as to what is the speech therapy being provided, which part of the vagus nerve is being stimulated, is it the left or right or both, where on the vagus nerve is the electrode being placed etc, what electrical, optical, magnetic, chemical or mechanical stimulation parameters, electrodes, elements  are being used to stimulate the vagus nerve and how is the received signal being measured for the different types of stimulation etc. 
Due to the lack of an enabling specification for the above questions, several questions arise as to how to make and/or use the invention, such as:  
what is the speech therapy being provided, which part of the vagus nerve is being stimulated, is it the left or right or both, 
where on the vagus nerve is the electrode being placed etc, 
what electrical, optical, magnetic, chemical or mechanical stimulation parameters/ electrodes/ elements are being used to stimulate the vagus nerve and 
how is the received signal being measured for the different types of stimulation etc. 
One example of many showing the necessary detail needed to enable someone skilled in the art how to use a neurostimulation system and method is Parnis et al (U.S. Patent Application Publication Number: US 2007/0027482 A1, hereinafter “Parnis”). 
Since there are numerous questions as to how the invention is made and/or used, since no amount of direction or guidance was presented, since other systems and methods describe in detail how to provide vagus nerve stimulation to treat a speech deficit, and/or since one skilled in the art cannot practice the invention without undue experimentation (as seen by the above questions) because of the number of operational parameters in the process that are needed regarding the stimulation parameters, stimulation targets at the vagus nerve or any details about the speech therapy that would help treat speech deficit while avoiding the well-known side effects of vagus nerve stimulation, one skilled in the art to which it pertains is not enabled to make and/or use the invention of the subject matter presented in the claims.
Thus the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim Rejections - 35 USC § 101





35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.








Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 6, 12, 17, 20 and 24 recite methods of treating speech deficit in a patient comprising initiating stimulation of a patient's vagus nerve with a neurostimulator before a beginning of speech therapy; and controlling the stimulation so that the stimulation overlaps an initial interval in a duration of a performance of the speech therapy thereby reducing the speech deficit. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.05.  The instant claims are evaluated according to such analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claims 1, 6, 12, 17, 20 and 24 are directed to methods of treating speech deficit in a patient and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1, 6, 12, 17, 20 and 24 recite methods of treating speech deficit in a patient comprising:  
“providing a neurostimulator to the patient to stimulate a vagus nerve of the patient electrically; initiating stimulation of the patient's vagus nerve with the neurostimulator before a beginning of speech therapy; and controlling the stimulation so that the stimulation overlaps an initial interval in a duration of a performance of the speech therapy thereby reducing the speech deficit.” (Claim 1) 
“instructing the patient to perform speech therapy; and at least one of electrically, chemically, magnetically, optically or mechanically stimulating a vagus nerve of the patient in a coordinated manner so that stimulation of the vagus nerve overlaps an initial interval in a duration of a performance of the speech therapy by the patient thereby reducing the speech deficit.”  (Claim 6) 
“providing speech therapy to the patient which includes a pairing event; applying at least one of electrical, chemical, magnetic, optical or mechanical vagus nerve stimulation in temporal proximity before a beginning of the pairing event; and applying the vagus nerve stimulation so that the vagus nerve stimulation not only precedes but overlaps an initial interval of in a duration of the pairing event thereby reducing the speech deficit. “(Claim 12) 
“indirectly inducing release of neuromodulators in nucleus basalis or locus coeruleus of the patient by initiating at least one of electrical, chemical, magnetic, optical or mechanical stimulation of a vagus nerve of the patient before performance of speech therapy by the patient begins; and continuing the stimulation of the vagus nerve after the performance of speech therapy by the patient begins so that the stimulation of the vagus nerve overlaps an initial interval in a duration of a performance of the speech therapy thereby reducing the speech deficit.”  (Claim 17) 
“instructing the patient to perform speech therapy which includes a pairing event; and indirectly inducing release of neuromodulators in nucleus basalis or locus coeruleus of the patient by at least one of electrically, chemically, magnetically, optically or mechanically stimulating a vagus nerve of the patient in a coordinated manner so that stimulation of the vagus nerve overlaps an initial interval in a duration of the pairing event thereby reducing the patient's speech deficit.”  (Claim 20) 
“instructing the patient to engage in speech therapy during a training period of training performed by the patient; stimulating a vagus nerve (VNS) of the patient during a stimulation period; and controlling the stimulation period to elapse during the training period resulting in synergism of the VNS and the training performed by the patient which reduces the speech deficit.” (Claim 24) 
If a claim limitation, under its broadest reasonable interpretation, covers certain method of organizing human activity (Note: The claims are directed to a mental process that a neurologist should follow when testing a patient for nervous system malfunctions Please see MPEP 2106.04(a)(2) Section II C) but for the recitation of a generic neurostimulation device or computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 6, 12, 17, 20 and 24 recite an abstract idea of a mental process. 
Claims 1, 6, 12, 17, 20 and 24 recite the abstract idea of a mental process. The limitations as drafted in the claims, under its broadest reasonable interpretation, covers a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, but for the recitation of a generic stimulation device. Other than reciting a generic neurostimulation device, nothing in the elements of the claims precludes the step from practically being performed in the mind or manually by a clinician. For example a clinician can simply instruct the patient to speak or listen to music or watch a video or just sit  (since there is no special definition or guidance regarding speech therapy) and stimulate the patient’s vagus nerve by using any kind of stimulation pulse including a taser for electrical stimulation or exposing the patient to light for optical stimulation or flicking the patient’s neck or exposing them to light or exposing to a magnet or chemical or placing a magnet on their skin (Note: the vagus nerve extends from the brain to innervate various organs of the body) for manually stimulating the nerve “electrically” or “optically”  or  “mechanically” or “chemically” or “magnetically” stimulation as claimed).
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1, 6, 12, 17, 20 and 24 recite the additional element of a “neurostimulator” for electrical, chemical, magnetic optical or mechanical stimulation. However, this element is recited at a high level of generality performing the function of generic data processing such that they amount to no more than mere instructions to simply implement the abstract idea using generic neurostimulation/computer components. See MPEP 2106.05(b) and (f).
Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the “neurostimulator” as recited is a generic device and 3amount to no more than mere instructions to apply the exception using generic computer or stimulation components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. These additional elements are well‐understood, routine (as shown by Maschino (U.S. Patent Application Publication Number: US 2009/0270943 A1, hereinafter “Maschino”), Armstrong (U.S. Patent Application Publication Number: US 2007/0173890 A1, hereinafter “Armstrong”), Baker (U.S. Patent Number: US 5205285, hereinafter “Baker”) and the prior art applied below) and conventional limitations that amount to mere instructions or elements to implement the abstract idea. 
Therefore, the claims are not patent eligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.










Claims 1-25 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Firlik et al (U.S. Patent Application Publication Number: US 2007/0179534 A1, hereinafter “Firlik”) in view of Parnis et al (U.S. Patent Application Publication Number: US 2007/0027482 A1, hereinafter “Parnis”). 
Regarding claims 1-3, 5-8, 10-14 and 16-25, Firlik teaches a method of treating a speech deficit in a patient (i.e.  speech and language disorders (e.g. aphasia) e.g. [0003]-[0006], [0023]) , the method comprising: 
providing a neurostimulator to the patient to stimulate a vagus nerve of the patient electrically, chemically, magnetically, optically or mechanically (i.e. electrically using a  programmed series of electrical pulses (e.g. [0031], [0033]), magnetically, mechanically e.g. [0028]-[0034]); 
instructing the patient to perform speech therapy (e.g. [0038]) and 
initiating stimulation of the patient's vagus nerve with the neurostimulator before a beginning of speech therapy and after the performance of the speech therapy (i.e. neural stimulation is provided before, during and/or after the adjunctive rehabilitative therapy ART which includes speech therapy, e.g. [0037], [0038]); and 
controlling the stimulation so that the stimulation overlaps an initial interval in a duration of a performance of the speech therapy thereby reducing the speech deficit (i.e. TMC e.g. [0043],[[0052], TMC initiates  continues or adjusts stimulation based upon one or more ART sessions and stimulation is provided before, during and/ or after the session).  
 While Firlik teaches various types of stimulation including VNS to treat various neurological disorders including speech and language disorders and applying stimulation before, during and/or after the adjunctive rehabilitative therapy such as speech therapy and thus pairing the neurostimulation with speech therapy as discussed above but Firlik does not specifically teach using vagus nerve stimulation for specifically treating speech deficits. Parnis teaches treating a patient with a vocal cord disorder (e.g. abstract, [0004],[0005]) to treat speech deficit by applying electrical vagus nerve stimulation in a programmed series of electrical pulse trains (e.g. Fig.1,  [0038]-[0041],[0048], Table 1). 
Therefore it would have been obvious to a person having ordinary skill in the art before the invention as made to modify the teachings of Firlik to provide electrical VNS as a programmed series of electrical pulse trains for treating speech deficit as taught by Parnis in order to provide the predictable results of an effective and targeted stimulation therapy using specific therapy parameters. (Note: Since Firlik in view of Parnis teaches the method steps as claimed, the result is a reduction in speech deficit as well as indirect release of neuromodulators in nucleus basalis or locus coeruleus of the patient as claimed).
Regarding claims 4, 9 and 15, Firlik in view of Parnis teaches the invention as claimed and Firlik teaches that the neural stimulation system (NSS) that comprises the neurostimulator is in communication with the therapy management computer (TMC) and the adjunctive rehabilitative device (ART) that is used to provide speech therapy and the TMC provides control signals to the NSS  to initiate, adjust, restart, continue interrupt or discontinue stimulation based on the signals received from the ART device  (e.g. [0041]-[0045], [[0052]) and therefore they teach that the neurostimulator provides an electrical pulse train in response to a received signal.   
Alternatively Firlik fails to teach that the neurostimulator provides an electrical pulse train in response to a received signal. However Parnis also teaches that vagus nerve stimulation is initiated based on detecting a symptom of the vocal cord disorder, wherein applying the electrical signal to the cranial nerve is initiated in response to the detecting the symptom (e.g. [0025]) and therefore Parnis teaches a neurostimulator that provides an electrical pulse train in response to a received signal. Therefore it would have been obvious to a person having ordinary skill in the art before the invention as made to modify the teachings of Firlik in view of Parnis to initiate electrical VNS pulse trains in response to a received signal for treating speech deficit as taught by Parnis in order to provide the predictable results of a more customized and targeted stimulation therapy based on the patient’s response. 
Regarding claim 27, Firlik in view of Parnis teaches the invention as claimed and since Firlik in view of Parnis teaches the claims steps as recited and therefore the VNS induces plasticity in a motor cortex of the patient, which improves a speaking ability of the patient (Note: No additional claimed steps or stimulation parameters of the VNS have been claimed). 
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Firlik et al (U.S. Patent Application Publication Number: US 2007/0179534 A1, hereinafter “Firlik”) in view of Parnis et al (U.S. Patent Application Publication Number: US 2007/0027482 A1, hereinafter “Parnis”) and further in view of Westlund et al (U.S. Patent Application Publication Number: US 2008/0058874 A1, hereinafter “Westlund”) OR Webb et al  (U.S. Patent Application Publication Number: US 2007/0060984 A1, hereinafter “Webb”).
Regarding claim 26, Firlik in view of Parnis teaches the invention as claimed except for optically stimulating the vagus nerve.  Westlund teaches that it is well known to provide optical stimulation to the vagus nerve (e.g. [0027]). Webb also teaches optically stimulating the vagus nerve using a short-wavelength IR light in the 1400-3000 nm range (e.g. [0086]). Therefore it would have been obvious to a person having ordinary skill in the art before the invention as made to optically stimulate the vagus nerve as taught by Westlund OR Webb in order to provide the predictable results of a more effective and targeted stimulation therapy that is inexpensive, compact, non-magnetic, and/or easy-to-use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792